Opinion by
Ervin, J.,
Henry Sliva has appealed from an order of the court below refusing a writ of habeas corpus without hearing.
The appellant was convicted by a court and jury on indictments charging burglary and robbery. After his conviction and sentence the appellant took an appeal to this Court, which was disposed of by an opinion filed November 16, 1960, at 193 Pa. Superior Ct. 490, 165 A. 2d 689. Thereafter the appellant filed a petition for writ of habeas corpus in the court below and after dismissal of the petition an appeal was taken to this Court, the Supreme Court of Pennsylvania, the United States District Court, the United States Circuit Court of Appeals and the United States Supreme Court, all of which dismissed the appeal.
*467Nothing new is raised in the present petition for writ of habeas corpus that has not already been disposed of in the above mentioned appeals. We repeat with approval what was said by the court below in its opinion dismissing the last petition for writ of habeas corpus: “This relator has had every consideration; never once has he denied guilt but he continues to raise the same technical objections which have no basis in law.”
Order affirmed.